Peters, J.
(dissenting). I respectfully dissent. Established case law compels rigid adherence to the provisions of 22 NYCRR 202.21 (d) to “relieve calendar congestion and * * * foster the orderly disposition of and processing of litigated matters” (Wahrhaftig v Space Design Group, 33 AD2d 953) unless unusual or unanticipated circumstances are present (see, Cooper v Swallow, 55 AD2d 752; Wahrhaftig v Space Design Group, supra). I fail to find such circumstances here.
The request for additional pretrial proceedings was made approximately five years after defendant Zep Manufacturing Company’s response to discovery. Plaintiff was keenly aware that the only relevant information which could be gleaned from Zep was its chemical composition and articulated use of the product Zep 45. After discovery was attempted by plaintiff and *553rejected by Zep as overly broad and vague, no motions were made to compel further responses, despite plaintiff being provided with the material safety data sheets for Zep 45 which not only listed its chemical compounds but also noted the use of a confidential formula.
For almost five years plaintiff failed to recognize this deficiency. He then filed a note of issue and certificate of readiness. Upon these facts no “ ‘unusual or unanticipated circumstances’ ” supported the requested relief (see, Simpson v K-Mart Corp., 245 AD2d 991, 992, lv denied 91 NY2d 813; Welch v County of Clinton, 203 AD2d 749; S.A.B. Enters. v Village of Athens, 178 AD2d 820; Boisvert v Town of Grafton, 131 AD2d 910). Believing that the majority’s determination will now permit “law office failure” to constitute a sufficient basis to forestall the orderly processing of trial-ready matters, I would reverse the order of Supreme Court.
Ordered that the order is affirmed, with costs.